FILED
                                   UNITED STATES DISTRICT COURT                                    MAY - 5 2011
                                   FOR THE DISTRICT OF COLUMBIA                            C/'rk, u.s. District & Bankruptc
                                                                                          Courts for the District of CoIumbYa

                                                     )
     Barbara M. Bush,                                )
                                                     )
             Plaintiff,                              )
                                                     )
                     v.                              )               Civil Action No.    11        183~
                                                     )
     Cheryl Burrichter et al.,                       )
                                                     )
             Defendants.                             )
                                                     )


                                         MEMORANDUM OPINION

             This matter is before the Court on review of the plaintiff s pro se complaint and

     application to proceed in forma pauperis. The application will be granted and the complaint will

     be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the

     court to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

             The subject matter jurisdiction of the federal district courts is limited and is set forth

     generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

     only when a "federal question" is presented or the parties are of diverse citizenship and the

     amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

     plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

            The plaintiff, a resident of Hyattsville, Maryland, sues six apparent employees of the U.S.

     Department of Housing and Urban Development in Washington, D.C., for allegedly refusing to

     process her housing discrimination complaint. See Federal Housing Complaint/Discrimination!

     Treatment Under 42 U.S.C. § 3601 and 42 U.S.C. § 3602 (Copy of Rough Draft Attached). She




~)
'.
     seeks $1,500 "for emotional distress .... " Id. at 5. The complaint neither presents a federal

     question nor provides a basis for diversity jurisdiction because the amount in controversy is well

     below the statutory minimum. It therefore will be dismissed. 1




     DATE: April ~, 2011




            1   A separate Order accompanies this Memorandum Opinion.

                                                     2